DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antony in view of Chen (pub # US 20210311868 A1).
Regarding claim 11, Antony discloses a method of operating a memory device (datastore 238, figure 2), the memory device being configured to communicate with a plurality of host devices (hosts implementing various virtual machines shown in figure 2) through an interconnect (fabric 230, 231, 231), the memory device comprising a plurality of memory regions (memory pages, paragraph 49) that comprises a first memory region that is assigned to a first host device and a second memory region that is assigned to a second host device (paragraph 47), and the method comprising: receiving, from the first host device, a request comprising a copy command to copy data (live migration, paragraph 47) that is stored in the first memory region to the second memory region (paragraph 50); based on the request being received, reading the stored data from the first memory region (paragraph 50); 
Antony does not disclose explicitly writing the data without using the interconnect.  However, Chen discloses and writing the read data to the second memory region without outputting the read data to the interconnect (internal copy without transferring the entire data over the communication interface, paragraph 20).
  Furthermore, teachings of Antony and Chen are from the same field of data transferring in computer systems.
Therefore, it would have been obvious at the time of invention for a person of ordinary skill in the art to combine teachings of Antony with Chen by… for the benefit of reducing IO bus traffic.
Regarding claim 13, the above combination discloses the method of claim 11, further comprising, based on the writing of the read data to the second memory region being completed (copyback completes, paragraph 25), transmitting, to the first host device, a response comprising a message indicating completion of the copying of the data stored in the first memory region to the second memory region (examiner notes that handshaking messages, such as completion, rejection, failure, acknowledgement, have been well known in computing, and would have been an obvious design choice given prior art’s teachings of completing commands).
Regarding claim 14, the above combination discloses the method of claim 11, wherein the memory device comprises a Type 3 pooled memory defined in a compute express link (CXL) protocol (examiner notes given prior art’s teachings of using a memory device, and memory using CXL protocol has been well-known in memory architecture, it would have been an obvious design choice).
Regarding claim 15, the above combination discloses the method of claim 11, further comprising communicating with the first host device and the second host device, based on a peripheral component interconnect (PCI) or a PCI express (PCIe) protocol (examiner notes given prior art’s teachings of hosts connected to memories, and that PCI and PCIe have been well-known as computer interconnects, it would have been an obvious design choice)

Allowable Subject Matter
Claims 1-10, 17-20 are allowed.
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record discloses data transfer between two memory locations on the same die without requiring utilizing the IO bus.  However, prior art of record do not teach or suggest, inter alia, using a DMA controller to direct the memory operations, or connecting the two hosts devices and two memory devices using a root complex and upon receiving request to copy from a host’s memory to a second host’s memory without using the root complex.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181